Citation Nr: 1310930	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a compression fracture of T9-T10 (claimed as back, neck and left hip pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 2000 to November 2000, totaling 51 days.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which denied the Veteran's claim for service connection for a compression fracture of T9-T10.

A review of the Virtual VA claims processing system does not reveal any documents pertinent to the instant appeal.

The Veteran withdrew his request for a hearing in November 2002.

The issue on appeal was previously denied by the Board in an August 2007 decision.  The Veteran subsequently appealed this denial the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Order and Joint Motion for Remand (JMR), the Court vacated the Board's August 2007 decision and remanded the matter to the Board for additional development.

The Board remanded the instant matter in April 2009 and in December 2010.

The issue on appeal was again denied by the Board in a September 2011 decision.  The Veteran subsequently appealed this denial to the Court.  In an April 2012 Order and JMR, the Court vacated the Board's September 2011 decision and remanded the matter to the Board for additional development.

The Board again remanded the instant matter in August 2012.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran entered active duty with a preexisting back disorder.

2. There is clear and unmistakable medical evidence that active duty did not aggravate the Veteran's preexisting back disorder or cause it to undergo a measurable increase in severity.
3.  There is no competent medical evidence of an etiological relationship between the claimed back condition and active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a compression fracture of T9-T10 have not been met.   38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2012). 

2.  The appellant's pre-existing back condition did not undergo aggravation or an increase in disability during active service. 38 U.S.C.A. §§ 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Letters from the RO dated in July 2002, May 2004, December 2004, June 2005, June 2009 and August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records and various private treatment records are contained in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  In addition, the Board finds that there have been exhaustive attempts to obtain any outstanding records from the Martin Army Community Hospital and that any further attempts to obtain additional records would be futile.  Records from this facility dated in October 2000 are located in the claims file and Personnel Information Exchange System (PIES) responses in June 2009 were negative for additional records.  In addition, the RO requested such records directly from the Martin Army Community Hospital in December 2010 and January 2011 to no avail.  The Board also notes that although a January 2006 response from Dr. M. F. indicated that there were no records related to the Veteran, a July 1998 treatment note is contained in the claims file.

The record indicates that the Veteran participated in a VA examination; the results of which have been included in the claims file for review.  Such examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  Further, "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) provided the Veteran adequate notice, obtained the Veteran's SSA records, attempted to obtain his Martin Army Community Hospital records, scheduled him for a medical examination and the Veteran attended such examination.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II.  Merits of the Claim

A.  Relevant Law and Regulations

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309(a).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Relevant to this claim, arthritis is among the list of chronic disease listed within 38 C.F.R. § 3.309(a).  The diagnosis of a compression fracture is not among the list of chronic diseases under 38 C.F.R. § 3.309(a).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A.     § 1153 as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




B.  Compression Fracture of T9-T10

The Veteran contends that service connection is warranted for his current back disorder as it was aggravated by active duty service.  He reported that during basic training he performed many intense exercise drills, including a drill called the "flutter kick,"  and that he heard a pop in his back while performing such a drill.  He further reported that he experienced extreme pain in back and neck since service.

A July 1998 private treatment note reflects the Veteran's complaints of back and neck pain following a car accident earlier than day.  Physical examination revealed multiple contusions and abrasions secondary to the motor vehicle accident, particularly on his neck and back.  An accompanying X-ray was negative for bony abnormality.  An assessment of multiple contusions and abrasions secondary to a motor vehicle accident was made.

A July 2000 service Applicant Medical Prescreening Form indicated that the Veteran did not have a history of back trouble and that he had not had any illness or injury which required treatment by a physician.

An August 2000 service entrance examination found the Veteran's spine to be normal.  In an accompanying Report of Medical History (RMH), the Veteran denied recurrent back pain, that he had sustained an injury other than those already noted and that he had been treated for an other than minor illness within the past five years.  

An October 2000 Entrance Physical Standards Board (EPSBD) Proceeding report stated that while the Veteran was in his second week of basic combat training (BCT), he was identified as having a condition that existed prior to service (EPTS).  He had presented with complaints of mid-low back pain and had reported a history involvement in a motor vehicle accident one and one-half years ago that was undisclosed at service entrance.  An accompanying X-ray revealed a wedge compression deformity at T9 and T10 and diagnoses of a compression fracture at T9 and T10 and low back pain with radiculopathy were made.  A physical profile was then entered due to EPTS lower back pain.

A second October 2000 EPSBD Proceedings report found that the Veteran did not meet the medical fitness standards for enlistment, that his condition EPTS and that it was not aggravated by service.

A September 2001 private treatment note reflected the Veteran's complaints of intermittent low back pain since an auto accident two years ago.

In an October 2002 substantive appeal, the Veteran wrote that he did not experience pain prior to service and that this pain was beyond the natural progress of the injury.

A June 2004 orthopedic examination reflected the Veteran's reports that he experienced back pain since 1998 and that he began having back pain from his neck all the way to his lower back and hip in November 2000.  He reported involvement in a motor vehicle accident in 1998, after falling asleep behind the wheel, and that he had been treated with medication.  Following a physical examination and a review of the Veteran's claims file, the examiner noted that there was no evidence of a fracture to the thoracic spine and that it was not at least as likely as not related to an injury or disease in service.

An April 2006 private emergency room note reflected the Veteran's complaints of neck, back and left hip pain following a motor vehicle accident earlier that day.  A subsequent May 2006 private treatment note indicated that the Veteran had a significant neck strain as a result of this motor vehicle accident.

A September 2008 private emergency room note reflected the Veteran's complaints of neck and back pain following a motor vehicle accident.

In a January 2007 addendum opinion, the June 2004 VA examiner opined that the Veteran's preexisting back condition was not aggravated by service as he was treated for his back symptomatically.

A March 2011 VA examiner, following a physical examination and a review of the Veteran's claims file, opined that the Veteran's preexisting back disorder did not increase in severity during service as he had been routinely treated for back pain since a motor vehicle accident in 1998, including symptomatically during service, and an in-service thoracic spine X-ray revealed no acute fracture or dislocation.  The examiner further noted that post-service lumbar and thoracic spine X-rays were negative for abnormalities.

With regard to the instant matter, the record establishes that the Veteran entered service with a preexisting back disorder.  Although the Veteran's August 2000 service entrance examination found his spine to be normal and he denied recurrent back pain in an August 2000 RMH, the presence of a preexisting disorder has been established by other evidence.  An October 2000 EPSBD Proceedings report noted that the Veteran had been involved in a motor vehicle accident one and a half years prior to service entrance, which he had not disclosed at service entrance, and that his complaints of back pain began in the second week of basic combat training; an accompanying thoracic spine X-ray revealed a mild anterior wedge compression deformity about T9 and T10 without an acute fracture or dislocation.  A pre-service private treatment note dated in July 1998 indicates that the Veteran had sustained multiple contusions and abrasions secondary to a motor vehicle accident, especially to his neck and back.  In addition, a Physical Profile was issued in October 2000 due to EPTS lower back pain.  Based upon this evidence it is clear and unmistakable that the Veteran entered service with a pre-existing injury to his back and neck, and the presumption of soundness is rebutted.  In this appeal, the Veteran alleges that his back disorder was aggravated by service rather than incurred during service.

Next, as described above, in deciding an aggravation claim, after having determined the presence of a preexisting disorder, the Board must determine whether there has been any measurable worsening of the disorder during his active military service and whether this worsening constitutes an increase in the disorder.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disorder underwent no increase in severity during the active military service on the basis of all the evidence of record pertaining to the manifestations of the disorder prior to, during and subsequent to the active military service.  38 C.F.R. § 3.306(b).

The Board finds that that record does not contain any objective findings of a worsening of the disorder as the result of the active military service and that aggravation is not conceded in this case.  Here, while not dispositive, it is pertinent that the appellant served on active duty for a short period of time (one month and 21 days) and there is limited evidence available with which to ascertain whether a measurable worsening occurred.  The appellant began active military service on September 19, 2000, was diagnosed with a compression fracture and radiculopathy in October 2000, and was discharged in November 2000.  He did not complain of neck pain in service; his complaints were limited to his lower back.  Since service, there are a number of records pertaining to the Appellant's back condition, but none demonstrate a measurable worsening the condition because of service.  For example, in September 2001 the appellant received a diagnosis of low back pain.  In April 2002 he again sought treatment for back pain and reported the pain was getting worse.  In February 2004 a private medical record found that the appellant had full range of motion of the neck, but was experiencing pain and was prescribed medication for the pain.  In April 2004 the appellant again had a full range of motion of the neck.  In June 2004 no deformity of the back was noted and the appellant had a full range of motion of the back with minimal tenderness in the lumbar area on some movements.  Also in June 2004 the appellant underwent a VA examination, including x-rays, and the examiner found "[n]o evidence of fracture thoracic spine."  In January 2005 he had tenderness with palpation over the spinal column and paraspinal muscles from the cervical spine area through the lumbar area. The appellant denied any radiculopathy.  In sum, these records do not contain objective findings of a measurable worsening of the condition as the result of service.

Significantly, in a January 2007 addendum to a June 2004 VA examination report, the VA examiner found that the appellant's "[p]re-existing back condition was not aggravated by military service."  The examiner reached this conclusion on review of the appellant's entire claims file, including service medical records and post-service medical records.  The examiner based this opinion in part on evidence showing that the appellant's back pain has been treated only symptomatically.  

Aggravation may not be conceded in this case.  The above evidence, and particularly the January 2007 VA medical opinion, constitutes clear and unmistakable evidence that the appellant's back condition was not aggravated by service.  

Moreover, there is no evidence in the file supporting the appellant's claim for service connection by way of nexus opinions.  While there is a current diagnosis, and evidence of the condition in service, there are no nexus opinions etiologically linking the appellant's back problems to service.  To the contrary, the June 2004 VA examiner found the appellant's back condition was "not as least as likely as not related to his injury or disease while in service."  The examiner described the pain in his low back, neck, and hip, to be of "unknown etiology."  A negative nexus opinion was also provided by the March 2011 examiner who compared the in-service x-rays with post-service x-rays and found no abnormalities.  In addition, post-service treatment records document continued complaints of neck and back pain, as well as his involvement in two additional motor vehicle accidents, but do not contain objective findings of a measurable worsening of the condition as a result of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board has considered the Veteran's own statements regarding the nature and etiology his back disorder.  The Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his pain or other symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology). 

The Board acknowledges the statements from the Veteran with regard to his back symptoms experienced during service and finds such statements credible.  He is also competent and credible to attest to his symptomatology associated with his back disorder.  Based on the service treatment records and post-service treatment records, the VA examiner provided a negative opinion as to aggravation, and the Board finds that the Veteran is not competent to determine whether his pre-existing back disorder was aggravated by service, as he does not have the appropriate medical expertise.  For such reasons, the Veteran's contentions as to in-service aggravation of his preexisting back disorder are outweighed by the opinion of the VA examiners which reflects that his back disorder was not aggravated by service.

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his back disorder was aggravated by service.  However, the resolution of an issue that involves medical knowledge, such as aggravation of a preexisting disability, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, the question of whether the Veteran's back disorder was aggravated by service requires specialized training for such a determination, and is therefore not susceptible of lay opinions on aggravation.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a compression fracture of T9-T10 is not warranted. 




ORDER

Entitlement to service connection for a compression fracture of T9-T10, claimed as back, neck and left hip pain, is denied.



____________________________________________
MARJOPRIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


